PER CURIAM.
This appeal from the Tax Court involves the question whether a finding that a husband and wife executed reciprocal trust deeds can be supported. If the conclusion is supported, then the application of the estate tax to the estate of the wife has been correctly made. The Tax Court upheld the Commissioner and this finding is attacked by the taxpayer. Even with the enlarged scope of review restored to Courts of Appeal by section 36 of Act June 25, 1948, 26 U.S.C.A. § 1141(a), we still find nothing in this case which would permit us to upset as clearly erroneous the conclusion reached by t'he Tax Court. Most of the evidentiary facts are undisputed. The issue is the conclusion to be drawn from them. We are of the opinion that the conclusion drawn by the Tax Court is certainly supported by the facts and circumstances surrounding the execution of the trust endorsements by the husband and wife.
The decision of the Tax Court will, therefore, be affirmed.